At the May Term, 1921, of the District Court for Stephens County appellant was convicted of theft of property of more than fifty dollars in value, and condemned to the penitentiary for eight years. He appealed to this court and was liberated pending the appeal upon entering into recognizance.
It is now made to appear that his sureties, desiring to be released from liability on the recognizance surrendered him to the sheriff of Stephens County who placed him in jail. On the 21st day of May, 1921, he escaped from jail pending this appeal and has remained at large since that time. Under the provisions of Article 912, C.C.P., the jurisdiction of this court no longer attaches, and the appeal is therefore dismissed.
Dismissed.